Citation Nr: 1225672	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  03-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for coronary artery disease (CAD). 

2.  Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for nephropathy with hypertension. 

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus for the period from January 26, 1995, through August 17, 2000.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of March 2002 and December 2002, by the RO in Albuquerque, New Mexico. 

The appeal was previously before the Board in June 2004, August 2009 and May 2011, at which time the claims were returned for further development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of an initial rating in excess of 20 percent for diabetes mellitus, type 2, prior to August 18, 2000, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran did not file a claim for service connection for CAD prior to August 18, 2000 and a July 1995 rating decision was not issued as to CAD or for a disease that reasonably may be construed as CAD for which compensation has been awarded.  

2.  The Veteran did not file a claim for service connection for either nephropathy or hypertension prior to August 18, 2000.  
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 18, 2000, for service connection for CAD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  § 3.400 (2011).

2.  The criteria for an effective date earlier than August 18, 2000, for service connection for nephropathy with hypertension are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates for CAD and Nephropathy with Hypertension

Given the complexity of the factual situation present in this case and the numerous changes in law, the Board must first present the procedural history of this case before discussing the merits of the case.  The Veteran's original claims file was lost following a June 2004 remand of this case.  The only description of contents of the claims file which survives is that contained in the June 2004 Board decision.  

On January 26, 1995, the RO received the Veteran's original claim of entitlement to service connection for diabetes mellitus.  By a rating action in July 1995, the RO denied that claim.  The Veteran was notified of that decision, as well as his appellate rights; however, a Notice of Disagreement was not received with which to initiate the appellate process.  

On August 18, 2000, the Veteran requested that the RO reopen his claim of entitlement to service connection for diabetes mellitus.  

In March 2002, the RO granted service connection for the following disabilities due to exposure to Agent Orange: diabetes, evaluated as 40 percent disabling; coronary artery disease associated with diabetes, evaluated as 30 percent disabling; and nephropathy with hypertension associated with diabetes, evaluated as 30 percent disabling.  All of those ratings were effective August 18, 2000.  The Veteran disagreed with those effective dates, and this appeal ensued.  

By a rating action in December 2002, the RO granted the Veteran's claim of entitlement to an earlier effective dated for service connection for diabetes mellitus and assigned a 20 percent rating, effective from January 25, 1995, through August 17, 2000.  

The Veteran does not contest the effective date for service connection for diabetes mellitus, type 2; instead, he wishes CAD and nephropathy with hypertension be assigned effective dates in 1995.  In so doing, he maintains that there was evidence of such disorders prior to August 2000.

The Board turns to the law regarding effective dates for service connection.  Generally, the effective date of an award of service connection based on a claim received more than one year after a Veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ordinarily, the 1995 rating decision denying service connection for diabetes mellitus, type 2, would be final, but in Nehmer v. United States Veterans Administration, the District Court invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989) (Nehmer I).  The invalidated regulation had become effective September 25, 1985.  50 Fed. Reg. 34,458 (1985).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Nehmer I; see also VAOPGCPREC 15-95 (June 2, 1995).  The District Court subsequently clarified that it intended to invalidate previous denials made on any basis where the disability was subsequently found to be due to inservice exposure to herbicidal agents.  Nehmer v: United States Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  There is no question in this case that the 1995 rating decision fell into the category of cases covered by Nehmer II.  The RO has assigned an effective date of January 25, 1995 for service connection of diabetes mellitus, type 2.  

In August 2003, VA published regulations governing effective dates for claims for service connection for diseases presumed to be caused herbicide or Agent Orange and affected by Nehmer II.  Those regulations became effective September 24, 2003, and are applicable to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816 (2011).  During this appeal and effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease including, but not limited to, CAD, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  As the effective date for diabetes mellitus, type 2, is no longer in question, there is one relevant date of regulation changes: August 31, 2010 (when ischemic heart disease was added to the presumptive list).  

Importantly, no presumption of service connection has been established for nephropathy or hypertension related to herbicide exposure.  From the record, it appears that these disabilities and CAD were granted as secondary to the service-connected diabetes mellitus, type 2.  The Board concludes that nephropathy and hypertension are not covered under the Nehmer II regulations.  38 C.F.R. § 3.816.  The Board will return to these later.

There are two distinct paths to earlier effective dates under Nehmer II.  38 C.F.R. § 3.816(c)(1), (2).  

The first path addresses claims for covered herbicide diseases denied by VA between September 25, 1985 and May 3, 1989.  38 C.F.R. § 3.816(c)(1).  The record does not suggest, and the Veteran does not argue, that he filed a claim, or that VA denied any claim, of his between September 25, 1985 and May 3, 1989.  The first path is not applicable.  Id.  

The second path to an earlier effective date concerns VA denials of claims between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(2).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  

Generally, a specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran's 1995 filing is lost.  There is nothing in the surviving record that suggests that the Veteran's CAD was a part of his 1995 claim.  The best evidence is the description contained in the June 2004 Board decision, which is the last document prepared with the full file present.  The August 2000 claim was portrayed as one for diabetes mellitus, type 2, not for any other disorder.  The Veteran argued not that he filed an earlier claim but that the CAD was itself manifest prior to August 2000.  There is nothing in the recited evidence that suggests that the Veteran also claimed CAD in addition to diabetes mellitus, type 2 in January 1995.  The June 2004 Board decision also reviewed the Veteran's medical records.  Records from the United States Public Health Service (USPHS) in Albuquerque showed that the Veteran was found to have albuminaria at least as early as July 1997.  There was no diagnosis of nephropathy, however, until a VA examination in February 2002.  

Similarly, records from USPHS in Albuquerque referred to coronary artery disease as early as November 1998.  Such records also showed that hypertension was reported as early as November 1999, although they also showed that he had been taking Vasotec since at least November 1998.  The May 1998 report also showed that in January 1998, the Veteran had had an electrocardiogram which had been abnormal and had questionably shown an inferior myocardial infarction.  The report of that electrocardiogram had not been associated with the claims folder. 

There are no reasonable grounds on which to conclude that the 1995 filing included CAD.  The Board finds that there was no claim for CAD filed prior to August 18, 2000.  The Board concludes that the first form of entitlement to an earlier effective date for CAD is not warranted under Nehmer II.  38 C.F.R. § 3.816(c)(2)(i).

Alternatively, the Board finds that the 1995 rating decision was not issued as to CAD, or for a disease that reasonably may be construed as CAD, for which compensation has been awarded.  The 1995 rating decision was not portrayed as having denied service connection for CAD or for Diabetes mellitus, type 2 and related disorders.  The 1995 rating decision is portrayed as having denied diabetes mellitus, type 2 only.  The Board finds that the 1995 rating decision was not issued as to CAD or a disease reasonably may be construed as CAD for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2)(ii).  The Board concludes that an earlier effective date for CAD is not warranted under the Nehmer II guidelines.

The Board turns to the general rule regarding the assignment of effective dates for service connection.  The Board will address both CAD and nephropathy with hypertension.  Generally, the effective date of service connection will be assigned on the later of the date of claim or the date on which entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o).  

The first question is whether a claim for service connection for CAD and nephropathy with hypertension was received by VA prior to August 18, 2000.  The Board finds that it was not.

Prior to August 18, 2000, the Veteran had never filed a service connection claim for CAD, nephropathy or hypertension.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no provision in the law for awarding an earlier effective date based on the assertion that the disability existed before the Veteran filed the claim.  The fact that VA has granted service connection for the Veteran's CAD and nephropathy with hypertension, many years after his service is irrelevant.  The record does not include any communication or record of any communication from the Veteran or a representative received prior to August 18, 2000, that may reasonably be construed as an indication he was seeking service connection for CAD, nephropathy or hypertension.  There being no claim prior to August 18, 2000, that date must be the later or the same as the date entitlement arose.  An earlier effective date cannot be awarded under the general rule.  See 38 C.F.R. § 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  While there was a liberalizing law change pertaining to CAD, the grant of service connection was not on this basis.  The grant actually occurred eight years prior to the August 2010 addition to CAD to the list of diseases presumptively caused by exposure to herbicides.  Both the CAD and nephropathy with hypertension appear to have been granted on the basis of secondary service connection.  That law was not changed between 1995 and 2000.  The Board concludes that liberalizing law change provisions are not relevant to the outcome of the effective date claims.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran did not file a claim for service connection for CAD, nephropathy or hypertension prior to August 18, 2000, which was more than one year after his separation from active service.  None of the exceptions to the date of claim rule, either liberalizing law change or Nehmer II, apply in this case.  In light of this fact, the Board concludes that earlier effective dates are not warranted in this case under VA regulations governing effective dates for awards based on original claims for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).

As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for earlier effective dates for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The instant claims were initially adjudicated prior to the passage of the Veterans Claims Assistance Act, which provides the modern duty to notify obligations.  May and December 2005 and March 2006 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in 2005 and 2006, he was provided years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The duty to assist the Veteran has also been satisfied to the extent possible.  Following the Board's June 2004 remand, the Veteran's claims file was lost.  While the claims file has been re-built to a certain extent, it remains largely incomplete.  Reconstruction has been attempted several times, most recently by the Appeals Management Center (AMC) in 2011.  An October 2011 memorandum indicates that this most recent attempt was unsuccessful.  The Veteran was provided notice again of the inability to locate or further reconstruct his claims file in an October 2011 letter.  The Veteran was at that time notified of the need to submit copies of any ratings decisions, statements of the case or supplemental statements of the case in his possession.  The Veteran did not respond.  

The Board remanded previously to obtain outstanding records dated prior to August 2000.  The June 2004 Board remand discusses the content of treatment records from the U.S. Public Health Service (PHS), which is part of the U.S. Department of Health and Human Services.  The 2009 and 2011 Board remands contained instructions regarding obtaining new copies of those treatment records.  Ordinarily, VA is to request all relevant records in possession of a Federal agency.  See 38 C.F.R. § 3.159(c).  The PHS does not, however, release treatment records without consent of the patient to VA unless VA arranged for the care provided by the PHS.  See M21-1MR III.iii.4.11.c.  There is no indication that the PHS care was arranged by VA.  The Veteran was asked to provide an authorized release in an August 2011 letter.  The Veteran did not provide the release.  

Thus, despite the presence of relevant records in the possession of a Federal agency, VA could not obtain them.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA provided specific notice that the Veteran's participation was required in the development of his claim.  The Veteran failed to participate.  The Board finds the duty to assist in obtaining records discharged.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was afforded a February 2010 medical examination to obtain an opinion as to when his nephropathy had its onset.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The examiner concluded that the evidence showed initial diagnosis of diabetic nephropathy in October 2001.  In light of the outcome in this case, which is dependent on the date a claim for benefits was received by VA, the Board concludes that this answer is adequate.  Similarly, the Veteran was afforded a June 2011 medical examination to obtain an opinion as to when, prior to August 18, 2000, his CAD had its onset.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The examiner concluded that the evidence did not support onset prior to 2006.  In light of the outcome in this case, which is dependent on the date a claim for benefits was received by VA, the Board concludes that this answer is adequate.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has remanded three times, in June 2004, August 2009 and May 2011.  The June 2004 remand was to ensure compliance with the duty to notify, request the Veteran identify any outstanding records that VA might obtain on his behalf, obtain such additional records and outstanding records from the PHS, and provide the Veteran with VA examinations to determine the onset of CAD and nephropathy.  The Veteran was provided duty to notify notice in May and December 2005.  The Veteran was asked to provide outstanding medical records or authorized releases so that they might be requested on his behalf.  The Veteran was not provided with VA examinations, due to a mistake in mailing the examination notice to the wrong address.  The PHS records were not obtained, as discussed above.  The August 2009 remand was to provide copies of outstanding adjudicatory documents in support of the appeal, a copy of the power-of-attorney previously of record, and a SSOC to be sent to the correct address.  As discussed above, the procedures to reconstruct a lost file, including acquisition of adjudicatory documents have been followed.  The Veteran declined to provide a power-of-attorney.  The SSOC was not, however, sent to the correct address.  

The May 2011 remand instructed that the SSOCs be sent to the correct address, that the Veteran be provided with proper notice of discontinuance of his rating for nephropathy with hypertension under 38 C.F.R. § 3.105(e), provide the Veteran another opportunity to identify outstanding records and provide authorized releases including for PHS, and provide another VA examination for the CAD claim.  The Veteran was provided adequate notice in August 2011 with request for record and authorized releases.  This notice was sent to the correct address.  Similarly, a June 2012 SSOC was sent to the correct address containing all relevant information on the case.  The Board notes that the Veteran's address was written incorrectly again, but the error was a slight misspelling of the city, with state and zip code appearing correctly.  The SSOC was not returned by the Postal Service.  The Board finds that the SSOC was sent to the correct location.  The Veteran had previously received notice of the ratings discontinuance in February 2011 while the claims file was pending at the Board.  The Veteran was seen for a June 2011 VA examination, as discussed above.  The Board finds that the RO complied substantially with June 2004, August 2009 and May 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for CAD is denied. 

Entitlement to an effective date prior to August 18, 2000, for the grant of service connection for nephropathy with hypertension is denied. 
REMAND

The Board regrets that additional remand is necessary in this case, but remand is necessary to discharge VA's duty to assist.

By a rating action in December 2002, the RO granted the Veteran's claim of entitlement to an earlier effective dated for service connection for diabetes mellitus and assigned a 20 percent rating, effective from January 25, 1995, through August 17, 2000.  The 40 percent rating, effective August 18, 2000, was confirmed and continued.  In September 2003, the Veteran reported that he was satisfied with the 40 percent rating.  The Veteran maintains, however, that a rating in excess of 20 percent is warranted for diabetes mellitus for the period from January 25, 1995, through August 17, 2000. 

VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

In light of the loss of the Veteran's claim file, no evidence presently of record describes the Veteran's diabetes mellitus, type 2 prior to August 18, 2000.  The Veteran has not been provided a VA examination in order to develop evidence, to the extent possible, regarding the severity of his diabetes mellitus, type 2 prior to August 18, 2000.  The Veteran has shown a willingness to report for VA examinations, even if he has not provided authorized releases to develop records evidence.  The Board concludes that remand is warranted for a VA examination is necessary in this case.

During the period from January 1995 and August 2000, the VA revised its regulations with respect to rating disabilities of the endocrine system, including diabetes.  61 Fed. Reg. 20,440 (May 6, 1996).  Those changes became effective May 6, 1996.  Id., codified as amended at 38 C.F.R. § 4.119, DC 7913 (2003).  The VA examination report must provide sufficient detail to rate the Veteran's diabetes mellitus, type 2, under the prior and current regulations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected diabetes mellitus, type 2, between January 1995 and August 2000.  The claims file must be reviewed by the examiner, and the examination report must reflect that the claims file was reviewed.  The VA examiner should provide a rationale for any opinion expressed.  

Specifically, the VA examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's diabetes mellitus, type 2, in order to fill the gaps in the medical evidence of record from January 25, 1995 and August 17, 2000.  In doing so, the VA examiner should expressly consider all pertinent rating criteria.  

2.  Then, the RO should readjudicate the diabetes mellitus, type 2 claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


